DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8-9 are rejected under 35 U.S.C. 102(b) as anticipated by Sortais                        (EP 0743231 A1) or, in the alternative, claims 1 and 3-9 are rejected under 35 U.S.C. 103 as obvious over Boland (US 2013/0247325 A1) in view of Sortais (EP 0743231 A1).
As to claim 1, Sortais discloses a windscreen wiper device (See the embodiment of Fig. 11) of the flat blade type comprising an elastic, elongated carrier element (24), as well as an elongated wiper blade (10) of a flexible material, wherein said wiper blade comprising a holding part (14) with at least one longitudinal groove (22), in which groove a longitudinal strip (24) of the carrier element is disposed (Fig. 1 and paragraph 16), said wiper blade comprising a connecting device for an oscillating arm (Sortais would include a connecting device and an oscillating arm), wherein said oscillating arm can be pivotally connected to said connecting device about a pivot axis near one end thereof, wherein said wiper blade comprises a wiping part (12) with a free end to be placed in abutment with a windscreen to be wiped, said wiping is arranged to carry out an oscillatory movement along a first tilting web (36) interconnecting damping strips (30) and the wiping part, said wiper blade comprising opposite, sidewardly extending damping strips (30) arranged to damp said oscillatory tilting movement of the 
Alternatively, Boland discloses a windscreen wiper device (Fig. 1) of the flat blade type comprising an elastic, elongated carrier element (4), as well as an elongated wiper blade (2) of a flexible material, wherein said wiper blade comprising a holding part (9, 11) with at least one longitudinal groove (3), in which groove a longitudinal strip (4) of the carrier element is disposed, said wiper blade comprising a connecting device (6) for an oscillating arm (7), wherein said oscillating arm can be pivotally connected to said connecting device about a pivot axis near one end thereof, wherein said wiper blade comprises a wiping part (12) with a free end to be placed in abutment with a windscreen to be wiped, said wiping is arranged to carry out an oscillatory movement along a first tilting web (14) interconnecting damping strips (The left and right protrusions that are directly above 14) and the wiping part, said wiper blade comprising opposite, sidewardly extending damping strips (The left and right protrusions that are directly above 14) arranged to damp said oscillatory tilting movement of the wiping part by contacting the wiping part along a contact surface thereof, wherein said damping strips are 
Boland does not disclose wherein said damping strips are each provided with an upwardly extending protrusion arranged to contact a bottom of said holding part along a contact surface thereof in order to limit said oscillatory movement of said wiping part. Said contact surface, which is between the damping strips and the bottom of the holding part are aligned along a line perpendicular to a windscreen to be wiped.
Sortais discloses a windscreen wiper device (The embodiment of Fig. 11) comprising damping strips (The element which includes elements 46) that are each provided with an upwardly extending protrusion (46) arranged to contact a bottom of a holding part (The portion of the wiper rubber that is above elements 46) along a contact surface (The bottom surfaces of the holding part) thereof in order to limit said oscillatory movement of said wiping part (Paragraphs 26-28). A contact surface (The top surface of 46), which is between the damping strips and the bottom of the holding part, is aligned along a line (A vertical line intersecting the horizontal center of the windscreen wiper device, from the perspective of Fig. 11) perpendicular to a windscreen to be wiped.
It would have been obvious to have modified Boland such that the damping strips are each provided with an upwardly extending protrusion arranged to contact a bottom of said holding part along a contact surface thereof in order to limit said oscillatory movement of said wiping part, and said 
As to claim 2, wherein said holding part comprises two opposite longitudinal grooves open at a longitudinal side thereof, and wherein in each groove a longitudinal strip of the carrier element is disposed (The Fig. 11 embodiment of Sortais).
As to claim 3, wherein said holding part comprises a central longitudinal groove with a closed circumference, and wherein in said groove a longitudinal strip of the carrier element is disposed (Fig. 4 of Boland).
As to claim 4, wherein said groove is dome-shaped, and wherein said groove extends in upward direction above the longitudinal strip for forming a longitudinal hollow channel defined by the longitudinal strip and an upper surface of the groove (Boland in view of Sortais includes said dome shaped groove having the recited features).
As to claim 5, wherein said wiper blade is made in one piece of material (Fig. 11 of Sortais and Fig. 1 of Boland).
As to claim 6, wherein said wiping part has a triangular cross-section having opposite shoulders, and wherein said shoulders form said contact surfaces of the wiping part with said damping strips (Fig. 11 of Sortais and Fig. 1 of Boland).
As to claim 7, wherein said wiper blade is provided with a spoiler (9) at a side thereof facing away from a windscreen to be wiped (Fig. 1 of Boland).
As to claim 8, wherein only the protrusions contact the holding part and/or the damping strips (Fig. 14 of Sortais).
As to claim 9, wherein during reversal the wiping part is arranged to first contact the damping strip and subsequently the combination of the damping strip and the holding part (The Fig. 11 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-23 are allowed.
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive. 
On pages 7-9, Applicant argues that Sortais and Boland in view of Sortais do not disclose a contact surface between the damping strips and the wiping part and the contact surface between the damping strips and the bottom of the holding part are aligned along a line perpendicular to a windscreen to be wiped, as recited in claim 1. 
Sortais discloses a windscreen wiper device comprising a contact surface (20) between the damping strips (30) and the wiping part (12) and the contact surface (The top surface of 46) between the damping strips and the bottom of the holding part (14) are aligned along a line (A line parallel to strips 24) perpendicular to a windscreen to be wiped (Figs. 1 and 11).
Boland discloses a windscreen wiper device comprising a contact surface (The uppermost surfaces of 12) between the damping strips (The left and right protrusions that are directly above 14) and the wiping part is aligned along a line (A line directed into the page from the perspective of Fig. 1) perpendicular to a windscreen to be wiped (Fig. 1 and paragraph 18).
It would have been obvious to have modified Boland such that the damping strips are each provided with an upwardly extending protrusion (which would have contact surface along the line 
The two contact surfaces, of each rejection, are “aligned” because they are parallel to each other, and “along a line perpendicular to the windscreen to be wiped” because they beside the line.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723